



COURT OF APPEAL FOR ONTARIO

CITATION: R. v. John, 2021 ONCA 403

DATE: 20210610

DOCKET: M52184

Benotto, Trotter and Nordheimer JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Darren John

Appellant

Darren John, in person

Nicole Rivers, for the respondent

Heard: in writing

On appeal from the decision of the Summary Convictions
    Appeal Court dated January 19, 2021 by Justice Peter J. Cavanagh of the
    Superior Court of Justice, dismissing the appeal from the conviction entered on
    June 30, 2015 by Justice Lucia Favret of the Ontario Court of Justice.

REASONS FOR DECISION

[1]

Mr. John seeks leave to appeal from the dismissal of his appeal from his
    conviction and sentence on a charge of knowingly uttering or causing a person
    to receive a threat to cause bodily harm contrary to s. 264.1(1)(a) of the
Criminal

Code
.
The appellant was sentenced to a suspended sentence with a
    one year period of probation.

[2]

The summary conviction appeal court judge gave detailed reasons for
    rejecting each of the 14 issues raised by Mr. John on his appeal.

[3]

While Mr. John repeats the issues he advanced in the court below, the main
    basis for which he now seeks leave to appeal revolves around the fact that some
    disclosure was not provided to him prior to his trial. It appears from the
    material filed that a disclosure package was made available to Mr. Johns former
    counsel but at a time after that lawyer had ceased to act for Mr. John.

[4]

This issue arose during the course of Mr. Johns trial. He was advised
    by the trial judge as to the proper procedure to address this issue, including
    writing first to Crown counsel about it and then, if still unsatisfied, raising
    the issue with the trial judge. It appears that Mr. John did not undertake
    either of those steps.

[5]

After his conviction, Mr. John brought many procedural motions, at least
    one of which touched on this disclosure issue. All but one of those motions were
    summarily dismissed, including the motion relating to the disclosure issue.

[6]

The test for granting leave to appeal in a summary conviction matter is
    well-established. Leave should be granted sparingly. Two key variables will
    normally determine whether leave should be granted  the significance of the
    legal issues raised to the general administration of criminal justice, and the
    merits of the proposed grounds of appeal:
R. v. R. (R.)
(2008), 90 O.R.
    (3d) 641 (C.A.).

[7]

This case does not have any significance to the general administration
    of justice. Further, there is an absence of merit to the appeal. The disclosure
    that Mr. John complains he did not receive, and thus could not use at his trial,
    relates principally to one of the charges on which he was acquitted. Further,
    his failure to raise the issue during the course of the trial is fatal to his
    complaint.

[8]

The motion for leave to appeal is dismissed.

M.L. Benotto J.A.

Gary Trotter J.A.

I.V.B. Nordheimer
    J.A.


